Citation Nr: 0411923	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  98-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from an April 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied the claims on 
appeal.  

During a June 2000 hearing at the RO in St. Louis, Missouri, 
the veteran withdrew a claim of service connection for the 
loss of sense of taste.  Thus, the only two issues remaining 
for appellate review are the ones listed on the front page of 
this decision.


FINDINGS OF FACT

1.  The veteran does not have impaired hearing as defined by 
VA.

2.  Any tinnitus experienced by the veteran is not related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2003).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss, shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relates 
current hearing loss disability to active service.  Id., at 
159-60.

Factual Background

The evidence of record includes the veteran's contentions, 
the service medical records, private and VA examination and 
treatment reports.

The veteran contends that he worked on jet engines as an 
aerospace propulsion specialist during service, which work 
exposed him to loud noise that in turn caused his hearing 
loss and tinnitus.  He maintains that although he had had 
tubes placed in his ears in childhood, he did not have any 
further problems until service.  He related that he did not 
have any civilian noise exposure. 

The veteran served on active duty in the United States Air 
Force from April 1988 to April 1992; his DD Form 214 notes 
that his primary specialty was an aerospace propulsion 
specialist for three years and eleven months.  Service 
medical records reflect that upon service entrance in 
February 1988, the veteran's ear drums were noted to have 
been "abnormal."  In this regard, it was reported that 
there was moderate scarring, bilaterally, but that the ear 
drums were intact and "inflate."  A February 1988 Report of 
Medical History reflects that the veteran reported having had 
ear, nose, or throat trouble.  In the notes section of the 
report, it was reported that the veteran had had tubes placed 
in his ears at the age of seven but that he did not have any 
further problems since that time.  The remainder of the 
veteran's service medical records are negative for any 
evidence of tinnitus or a hearing loss.  The veteran declined 
undergoing an examination at service separation.  

A February 1996 VA examination report reflects that the 
veteran complained of decreased hearing for the previous 
three to four years with intermittent tinnitus.  He related 
that during service, he worked around loud jet aircraft and 
mechanical type noise.  After a physical evaluation the 
veteran's ears, nose and throat, which was essentially 
negative for any clinical evidence of any abnormality, a 
diagnosis of bilateral neurosensory hearing loss and 
intermittent tinnitus since the previous three to four years 
was recorded by the examining physician.  

When examined by VA in October 1997, the veteran reported a 
history of in-service exposure to aircraft.  He indicated 
that he had not had any civilian noise exposure.  The veteran 
complained of having constant and bilateral tinnitus that 
affected his concentration during quiet activities.  An 
audiological examination was performed and reflects that the 
veteran did not have bilateral hearing loss that would 
satisfy the criteria found at 38 C.F.R. § 3.385.  A diagnosis 
of essentially normal hearing with slight cochlear decrease 
in the high frequency that was probably secondary to noise 
exposure was recorded by the examining physician. 

During a June 2000 hearing at the RO in St. Louis, Missouri, 
the veteran provided testimony with respect to his claims of 
service connection.

The only private treatment record pertinent to the veteran's 
hearing loss claim is an audiological examination report and 
summary, dated in September  2000. Unfortunately, the 
referenced report does not contain a numerical interpretation 
of the auditory thresholds for any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz.  This report, however, does 
contain speech recognition scores of 92 and 96 percent for 
the left and right ears, respectively.  However, it is not 
apparent from the report that the audiological examination 
was conducted in accordance with Maryland CNC Test and 
38 C.F.R. § 3.385 (2003).  The examiner's summary, based on 
audiogram, was bilateral asymmetric high frequency 
sensorineural hearing loss and normal word recognition 
scores, bilaterally.  Immittance measures revealed normal 
middle ear function on both sides.  Acoustic reflexes were 
present at the expected levels, bilaterally, and acoustic 
reflex decay testing was negative, bilaterally.  

A September 2002 VA examination report reflects that an 
audiogram was performed and that the veteran did not have 
hearing loss which would satisfy the criteria for impaired 
hearing in accordance with 38 C.F.R. § 3.385.  The examiner 
entered a diagnosis of  moderate high frequency sensorineural 
hearing loss, bilaterally.  Speech reception thresholds were 
noted to have been in agreement with pure tone test results.  
Word recognition scores were excellent, bilaterally.  
Tympanograms reveled normal middle ear pressure and mobility, 
bilaterally.  Acoustic reflex thresholds were present a 
normal sensation levels from 500-1000 Hertz, bilaterally.  

In a January 2004 addendum to the September 2002 VA 
examination, the examiner opined, after a review of the 
claims file, that it is not at least as likely as not that 
the veteran's neurosensory hearing loss or tinnitus was 
related to his military service.  With regards to the 
veteran's hearing loss, the examiner indicated that 
audiometric data both at induction and throughout service 
revealed normal hearing.  Concerning the veteran's tinnitus, 
the examiner opined that there was no evidence in the service 
medical records to support a claim of tinnitus either during 
or shortly after service discharge.  The examiner noted that 
there was no acoustic damage that occurred in service.  

Analysis

Hearing loss

The Board finds that service connection for hearing loss is 
not warranted.  In reaching the foregoing conclusion, the 
audiological evidence of record reveals scores that are not 
greater than 40 decibels at any of the pertinent frequencies 
or that auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater.  Although a 
private audiological examination, performed in September 
2000, showed a speech recognition score of 92 in the left 
ear, it is unclear from a review of that report whether the 
audiological examination was conducted in accordance with 
Maryland CNC test.  The Board therefore must rely on the VA 
examination report, which report shows that the veteran had 
scores that do not qualify him as having impaired hearing for 
VA purposes under 38 C.F.R. § 3.385.  Even assuming that the 
veteran had hearing loss for VA compensation purpose, a VA 
examiner stated that the veteran's hearing loss was not 
related to his service.  

In any event, with the absence of a current hearing loss 
disability as defined by regulation, service connection must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Despite the veteran's statements that he 
suffers from hearing loss, the veteran is not competent to 
say whether any loss of acuity rises to the level of 
disability as defined by VA.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).  Given the state of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hearing loss.

Tinnitus

In regard to the veteran's tinnitus, the VA examiner 
concluded in January 2004 that it was not at least as likely 
as not that the appellant's tinnitus was related to service.  
In reaching the foregoing conclusion, the examiner indicated 
that there was no evidence in the service medical records to 
support a claim of tinnitus either during or shortly after 
service discharge.  In this regard, the examiner expounded 
that there was no acoustic damage that occurred in service.  
In light of the absence of other evidence of record to 
contradict such medical opinion evidence, the Board concludes 
that there is no nexus to service.  The preponderance of the 
evidence is against the claim.

Conclusion

The Board notes that the veteran has alleged that his hearing 
loss and tinnitus are due to acoustic trauma that he 
experienced as a result of working on jet engines during 
service.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, a medical professional has stated 
that it is not at least as likely as not that the veteran's 
hearing loss and tinnitus are related to service.  
Accordingly, his claims for service connection for hearing 
loss and tinnitus must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss or tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in September 2002.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claims of entitlement to service 
connection for hearing loss and tinnitus, and the obligations 
of VA and the veteran with respect to producing that 
evidence.  In particular, the September 2002 letter informed 
the veteran that to substantiate the claims for service 
connection the evidence must show a current disability that 
is related to military service.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA has had the 
veteran examined for the specific purpose of determining 
whether he has current hearing impairment or tinnitus that 
can be related to service.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



